DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Müller-Boré et al. (DE 2542383 A).
As to claim 1, Müller-Boré et al. teaches a medium cutting device (figure 1) comprising:
a fixed blade (146) provided on one side with respect to a conveyance path (formed by guides 150) in which a medium (57) is conveyed in a thickness direction of the medium orthogonal to a surface of the medium (the fixed blade 146 is provided on one side of the conveyance path in a thickness direction of the medium as shown in figures 1-5) and including a cutting edge thereof (see figure 1 and paragraph [0017]);
a rotary blade (144) provided on the other side with respect to the conveyance path in the thickness direction (see figures 1-5), and including a cutting edge thereof 
a guide member (149) provided upstream of the cutting position in a conveyance direction of the medium and configured to bias the medium toward the rotary blade side (see figures 1-5).
As to claim 2, Müller-Boré et al. teaches wherein the guide member (149) is projected toward the rotary blade side beyond an end of the fixed blade on a side of the conveyance path (figures 1-3).
As to claim 3, Müller-Boré et al. teaches wherein the guide member (149) is configured to move together with the fixed blade (figure 3 and paragraphs [0017]-[0019]).
As to claim 4, Müller-Boré et al. wherein the guide member (149) is fixed to the fixed blade (figure 3 and paragraphs [0017]-[0019]).
As to claim 8, Müller-Boré et al. teaches wherein the guide member (149) comprises a flexible resilient member (paragraph [0019]).
As to claim 9, Müller-Boré et al. teaches wherein the guide member (149) is deformed according to a stiffness of the medium in contact with the guide member (paragraphs [0002] and [0019] and figures 2-5, where the guide member is deformable, it is considered that the limitation “according to a stiffness of the medium in contact with the guide member” is an intended result of the use of the device claimed, and that the 
As to claim 10, Müller-Boré et al. teaches wherein the fixed blade (146) is biased toward the rotary blade (144) with a predetermined bias force (through the action of the hydraulic or pneumatic cylinder 147 in paragraph [0017]),
the guide member (149) is deformed toward the fixed blade side, when coming in contact with the medium having the stiffness that moves the fixed blade away from the rotary blade by a force larger than the predetermined bias force (paragraphs [0002] and [0019] and figures 2-5, where the guide member is deformable, it is considered that the limitation “the guide member is deformed toward the fixed blade side, when coming in contact with the medium having the stiffness that moves the fixed blade away from the rotary blade by a force larger than the predetermined bias force” is an intended result of the use of the device claimed, and that the guide member taught by Müller-Boré et al., having the same features and characteristics as the claimed guide member would produce the same intended results).
As to claim 11, Müller-Boré et al. teaches wherein the guide member (149) is formed of a film (paragraphs [0002] and [0019], where the guide member 149 is taught to be a thin, flexible sheet and therefore is considered to be formed of a film as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Müller-Boré et al. (DE 2542383 A) in view of Cerasani et al. (3,075,493).
As to claim 5, Müller-Boré et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein the guide member is provided at least on a side of a cutting start position in a conveyance width direction orthogonal to both the thickness direction and the conveyance direction, wherein the cutting start position is a position where the medium starts to be cut.
Cerasani et al. teaches wherein the guide member (119) is provided at least on a side of a cutting start position in a conveyance width direction orthogonal to both the thickness direction and the conveyance direction (see figures 3-4), wherein the cutting start position is a position where the medium starts to be cut (figure 3 shows the guide extending the width of the blade 118 and 120, therefore it is considered to be provided at least at the side of a cutting start position).
It would have been obvious to one skilled in the art before the effective filing date to modify Müller-Boré et al. to have wherein the guide member is provided across the width of the blades, such that at least on a side of a cutting start position in a conveyance width direction orthogonal to both the thickness direction and the conveyance direction, wherein the cutting start position is a position where the medium starts to be cut, as taught by Cerasani et al. because it would allow the 
As to claim 6, Müller-Boré et al. as modified teaches (citations to Cerasani et al. unless otherwise indicated) wherein the guide member (119, corresponding in combination to 149 of Müller-Boré et al.) extends to cover all of positions corresponding to ends of a plurality types of media having different widths on a side of the cutting start position in the conveyance width direction, wherein each of the media can be conveyed in the medium cutting device (figure 3, where the guide member extends along the width of the blade and therefore would cover positions corresponding to the ends of multiple widths of media conveyable by the device).
As to claim 7, Müller-Boré et al. as modified teaches (citations to Cerasani et al. unless otherwise indicated) wherein the guide member (119, corresponding in combination to 149 of Müller-Boré et al.) is continuously provided along the conveyance width direction (figure 3).
As to claim 12, Müller-Boré et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein the fixed blade is provided above the conveyance path and the rotary blade is provided below the conveyance path.
Cerasani et al. teaches wherein the fixed blade is provided above the conveyance path and the rotary blade is provided below the conveyance path (figure 4).
It would have been obvious to one skilled in the art before the effective filing date to modify Müller-Boré et al. to have wherein the fixed blade is provided above the conveyance path and the rotary blade is provided below the conveyance path as taught .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 60049350 A) in view of Hoffman (3,834,963).
As to claim 13, Takagi teaches an image formation apparatus (figure 1) comprising a medium cutting device (6) comprising:
a fixed blade (8) provided on one side with respect to a conveyance path (formed by guides 16) in which a medium (14) is conveyed in a thickness direction of the medium orthogonal to a surface of the medium (the fixed blade 8 is provided on one side of the conveyance path in a thickness direction of the medium as shown in figures 1-3) and including a cutting edge thereof (see figures 1-3 and page 3, lines 11-19);
a rotary blade (9) provided on the other side with respect to the conveyance path in the thickness direction (see figures 1-3), and including a cutting edge thereof (see figures 1-3 and page 3, lines 11-19), wherein the rotary blade is configured to be rotated in a rotation direction so that the cutting edge of the rotary blade passes by the cutting edge of the fixed blade to cut at a cutting position the medium being conveyed (figures 1-3 and page 3, lines 11-19).
Takagi does not explicitly teach a guide member provided upstream of the cutting position in a conveyance direction of the medium and configured to bias the medium toward the rotary blade side.

It would have been obvious to one skilled in the art before the effective filing date to modify Takagi to have a guide member provided upstream of the cutting position in a conveyance direction of the medium and configured to bias the medium toward the rotary blade side as taught by Hoffman because it allows the end of the medium to be pushed away from the blade to prevent kinking or hang-up of the medium (column 6, lines 5-17) ensuring proper medium conveyance with predictable results.
As to claim 14, Takagi teaches an image formation apparatus (figure 1) comprising:
the medium cutting device (6) configured to cut medium and feed the cut medium along the conveyance path (page 3, lines 11-19) comprising:
a fixed blade (8) provided on one side with respect to a conveyance path (formed by guides 16) in which a medium (14) is conveyed in a thickness direction of the medium orthogonal to a surface of the medium (the fixed blade 8 is provided on one side of the conveyance path in a thickness direction of the medium as shown in figures 1-3) and including a cutting edge thereof (see figures 1-3 and page 3, lines 11-19);
a rotary blade (9) provided on the other side with respect to the conveyance path in the thickness direction (see figures 1-3), and including a cutting edge thereof (see figures 1-3 and page 3, lines 11-19), wherein the rotary blade is configured to be rotated in a rotation direction so that the cutting edge of the rotary blade passes by the cutting 
an image formation section (comprising 1-4) provided downstream of the medium cutting device (6) in the conveyance path (see figure 1) and configured to form an image on the cut medium fed from the medium cutting device along the conveyance path (page 3, lines 11-19).
Takagi does not explicitly teach a guide member provided upstream of the cutting position in a conveyance direction of the medium and configured to bias the medium toward the rotary blade side.
Hoffman teaches a guide member (149) provided upstream of the cutting position (between fixed blade 146 and rotary blade 144 in figures 6-9) in a conveyance direction of the medium (see figures 6-8) and configured to bias the medium toward the rotary blade side (column 6, lines 5-17).
It would have been obvious to one skilled in the art before the effective filing date to modify Takagi to have a guide member provided upstream of the cutting position in a conveyance direction of the medium and configured to bias the medium toward the rotary blade side as taught by Hoffman because it allows the end of the medium to be pushed away from the blade to prevent kinking or hang-up of the medium (column 6, lines 5-17) ensuring proper medium conveyance with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nihashi et al. (US PGPub 2011/0107885 A1) and Baumgarten et .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853